                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



   HUMANE SOCIETY OF THE UNITED
   STATES,ET AL.,

                          Plaintiffs,
                                                              Case No. I:18-cv-I301



   U.S. FISH & WILDLIFE SERVICE,ET AL.,

                          Defendants.


                                 MEMORANDUM OPINION


       This matter comes before the Court on Defendants' Motion to Dismiss for Lack of


Jurisdiction, Dkt. 30, and Defendants' Motion to Dismiss for Failure to State a Claim. Dkt. 31.

For the following reasons, the Motions are granted.

                                          I. Background

       Plaintiffs in this case, various animal rights groups, are suing the U.S. Fish and Wildlife

Service(FWS)and the U.S. Department of the Interior for alleged FOIA violations. Plaintiffs

have submitted various FOIA requests regarding African elephant and lion trophy permits dating

back to January 1,2016. Plaintiffs argue the failure of FWS to produce the requested permits

within the statutory deadline prescribed by FOIA constitutes a FOIA violation and seek a

declaratory judgment that FWS has violated FOIA.

       Plaintiffs also seek an injunction requiring Defendants to(I)immediately make available
via FWS' online reading room all existing records related to Endangered Species Act(ESA)and

Convention on International Trade in Endangered Species of Wild Flora and Fauna(CITES)

permit application materials pertaining to trophy imports of African elephants and lions

                                                 1
submitted on or after January 1, 2016;(2)on an ongoing basis to make all ESA and CITES

permit application materials pertaining to trophy imports of African elephants and lions, records

of decision for such permits, and enhancement and non-detriment findings supporting the

issuance or denial of such permits available electronically and in a timely manner via FWS'

online reading room; and (3)order FWS to provide an index or guide to the records it has posted

and hereafter posts online.

       At the time Plaintiffs filed the Amended Complaint, Defendants had not yet complied

with Plaintiffs' request for release ofthe permits that had been issued from January 1, 2016 to

present. Since the filing ofthe Amended Complaint, Defendants fulfilled Plaintiffs' FOIA

request for these permits. Defendants argue this moots the Amended Complaint as to this

declaratory judgment issue. Further, Defendants argue FOIA's reading room provision cannot be

used to force agencies to proactively post records so Plaintiffs have failed to state a claim.

                                        II. Legal Standard

       A court may dismiss a complaint under Federal Rule of Civil Procedure 12(b)(1) when "a

complaint simply fails to allege facts upon which subject matter jurisdiction can be based."

Adams v. Bain,697 F.2d 1213, 1219(4th Cir. 1982). Alternatively, dismissal under Rule

12(b)(1) is appropriate if the plaintiff cannot meet his burden ofestablishing ajurisdictional basis

for the suit. See id. at 1215. When considering a Rule 12(b)(1) motion the Court must assume all

facts alleged in the complaint are true. Burke v. AT&T Tech. Servs. Co., 55 F. Supp. 2d 432,436

(E.D. Va. 1999).

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

complaint must contain sufficient factual information to "state a claim to relief that is plausible

on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544,550(2007). Because a Rule 12(b)(6)
motion tests the sufficiency of a complaint without resolving factual disputes, a district court

'"must accept as true all of the factual allegations contained in the complaint' and 'draw all

reasonable inferences in favor ofthe plaintiff.'" Kensington Volunteer Fire Dep't v. Montgomery

County,684 F.3d 462,467(4th Cir. 2012)(quoting E.I. du Font de Nemours & Co. v. Kolon

Indus., Inc., 637 F.3d 435,440(4th Cir. 2011)).

                                            III. Analysis

        This case involves FOIA's reading room provision. Under this provision, agencies are

required to post certain records online. The statute, in relevant part, states:

       (2)Each agency,in accordance with published rules,shall make available for public
        inspection in an electronic format—

               (A)final opinions, including concurring and dissenting opinions, as well as
               orders, made in the adjudication of cases;

               (B)those statements of policy and interpretations which have been adopted
               by the agency and are not published in the Federal Register;

               (C) administrative staff manuals and instructions to staff that affect a
               member ofthe public;

               (D)copies of all records, regardless ofform or format—

                        (i) that have been released to any person under paragraph (3); and

                        (ii)(I) that because of the nature of their subject matter, the agency
                        determines have become or are likely to become the subject of
                        subsequent requests for substantially the same records; or

                        (II) that have been requested 3 or more times; and

               (E)a general index of the records referred to under subparagraph (D);....

5 U.S.C. § 552(a)(2).

        A. The Requestfor Existing Records is Moot
         Defendants first argue that Plaintiffs' FOIA claims for the permits dating back to January

1,2016, and their corresponding request for a declaratory judgment that FWS was violating

FOIA by not responding to the requests are moot because FWS has supplied the requested

 permits. Plaintiffs contend that despite the release of the records the Court may maintain

Jurisdiction because Defendants' actions amount to voluntary cessation and thus would not moot

the case.


         Plaintiffs' voluntary cessation argument fails because it was Plaintiffs' actions that

resulted in mooting most of their claims. If the plaintiffs"own doing" is what "saps the

controversy of vitality," voluntary cessation does not apply. See City News & Novelty, Inc. v.

 City of Waukesha,531 U.S. 278, 284 n.l (2001); Initiative & Referendum Inst. v. U.S. Postal

Serv., 685 F.3d 1066, 1074(D.C. Cir. 2012).

         Here, after this litigation had started. Plaintiffs submitted two new FOIA requests seeking

copies of all elephant and lion Applications, Permits, and Findings dating back to January 1,

2016. In response, Defendants mailed copies of these records to the requestors and posted the

records in Defendants' online reading room. Because Defendants have complied with Plaintiffs'

 requests, and because Defendants' actions were motivated by Plaintiffs' FOIA requests

submitted during the course of the litigation, this issue is moot and the Court does not possess

 subject matter Jurisdiction over the claim.'

         B. Plaintiffs' Requestfor the Proactive Posting ofFuture Records Fails to State a Claim




'Plaintiffs argue a live controversy remains because Defendants have not provided an adequate index for the
 records. Section 552(a)(2)(E)only requires a "general index." Defendants argue they have provided a general index
 because documents have been organized by animal type. Plaintiffs argue this is insufficient. Neither party has
 provided, nor has the Court found, any cases where a party has chailenged a general index under § 552(a)(2)(E). For
 the purposes ofthis case, the Court finds organizing the records by animals constitutes a "general index" under §
552(a)(2)(E).
        Next, Plaintiffs request an injunction which would require Defendants to proactively post

certain documents in the FWS reading room as the documents are created and issued. This fails

to state a claim because § 552(a)(2)(D)does not require agencies to post records on a rolling

basis into the future.


        Section 552(a)(2)(D) states:

       (2)Each agency, in accordance with published rules, shall make available for
        public inspection in an electronic format...

               (D)copies of all records, regardless ofform or format—

                         (i) that have been released to any person under paragraph (3); and

                         (ii)(I) that because of the nature of their subject matter, the agency
                         determines have become or are likely to become the subject of
                         subsequent requests for substantially the same records; or

                         (II) that have been requested 3 or more times....


5 U.S.C. § 552(a)(2). The language of the statute itself- particularly the use ofthe term

"record," indicates it is referring to information that already exists, not information that will be

created in the future. See Upton v. EPA,316 F. Supp. 3d 245,250(D.D.C. 2018)("And the

ordinary understanding has long been that a 'record' is an existing document or other permanent,

preserved account of past events."). Further, § 552(a)(2)(D) makes clear that it applies only to

copies of records "that have been released to any person under paragraph (3)." § 552(a)(2)(D)(i).

As the Upton court emphasized, this statutory language "suggests that the particular information

that must be published under the reading-room provision has to be the same information that has

already been released in the past." Upton,316 F. Supp. 3d at 251.

        It is impossible for a record that is not yet in existence to have been properly requested

and released under paragraph (3). Thus, the reading room provision cannot be used to require
agencies to release documents proactively. If Plaintiffs wish to use FOIA to compel agencies to

automatically post certain records Plaintiffs must convince Congress to revise the language of

the statute, not seek injunctive relief from the courts.

                                           III. Conclusion


         For the above reasons, the Court lacks subject matter jurisdiction over Plaintiffs' claims

for past records because the controversy is no longer live, and Plaintiffs have failed to state a

claim for future records. Defendants' Motions to Dismiss are granted. A separate Order shall

issue.




                                                                   \si
                                                                    •Qraa^
                                                              Liam 0"
May     , 2019                                                United States District Judge
Alexandria, Virginia
